     Case 2:16-cv-01175-SPL-DMF Document 101 Filed 11/28/18 Page 1 of 7




 1                                                                                         KAB

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9     Miguel Angel Herrera Alderete,                No. CV 16-01175-PHX-SPL (DMF)
10                          Plaintiff,
11     v.                                            ORDER
12
       Joseph M. Arpaio, et al.,
13
                            Defendants.
14
15           Plaintiff Miguel Angel Herrera Alderete, who is represented by counsel, brought
16    this civil rights action pursuant to 42 U.S.C. § 1983. (Doc. 1.) Defendant Cooning moves
17    for summary judgment, and Plaintiff opposes. (Docs. 83, 90.)
18    I.     Background
19           On screening under 28 U.S.C. § 1915A(a), the Court determined that Plaintiff
20    stated: excessive force claims against Defendants Gonzalez and Cooning in Count One; a
21    claim against Maricopa County based on a policy, practice, or custom relating to excessive
22    force in Count Two; a state-law negligence claim in Count Three against Defendants
23    Arpaio1 and Maricopa County for failure to train, supervise, or control Defendants
24    Gonzalez and Cooning; a state-law negligence claim in Count Four against Defendants
25    Arpaio and Maricopa County for negligent hiring of Defendants Gonzalez and Cooning;
26    an assault claim in Count Five against Defendants Gonzalez and Cooning; a battery claim
27
28           1
              Defendant Penzone was later substituted as to all claims asserted against
      Defendant Arpaio. (Doc. 36.)
     Case 2:16-cv-01175-SPL-DMF Document 101 Filed 11/28/18 Page 2 of 7




 1    in Count Six against Defendants Gonzalez and Cooning; and a negligence/gross negligence
 2    claim in Count Seven against Defendants Gonzalez and Cooning. (Doc. 7.) The Parties
 3    later stipulated to the dismissal of the state-law claims in Counts Three through Seven of
 4    the Complaint, and those claims were dismissed without prejudice. (Doc. 27.) The Parties
 5    also stipulated to the dismissal of Defendants Penzone, Gonzalez, and Maricopa County,
 6    and those Parties were dismissed from the action with prejudice. (Doc. 96.) Defendant
 7    Cooning moves for summary judgment as to the remaining excessive force claim asserted
 8    against him in Count One. (Doc. 83.)
 9    II.    Summary Judgment Standard
10           A court must grant summary judgment “if the movant shows that there is no genuine
11    dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
12    Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
13    movant bears the initial responsibility of presenting the basis for its motion and identifying
14    those portions of the record, together with affidavits, if any, that it believes demonstrate
15    the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
16           If the movant fails to carry its initial burden of production, the nonmovant need not
17    produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
18    1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
19    to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
20    contention is material, i.e., a fact that might affect the outcome of the suit under the
21    governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
22    jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
23    242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
24    Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
25    favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
26    it must “come forward with specific facts showing that there is a genuine issue for trial.”
27    Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
28    citation omitted); see Fed. R. Civ. P. 56(c)(1).



                                                  -2-
     Case 2:16-cv-01175-SPL-DMF Document 101 Filed 11/28/18 Page 3 of 7




 1           At summary judgment, the judge’s function is not to weigh the evidence and
 2    determine the truth but to determine whether there is a genuine issue for trial. Anderson,
 3    477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
 4    all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
 5    materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
 6    III.   Facts
 7           In April 2015, Plaintiff was a pretrial detainee at the Durango Jail. (Doc. 84 ¶ 1.)
 8    On April 22, 2015, while in the “day room,” Detention Officer Sergio Gonzalez observed
 9    Plaintiff squeezing oranges into a plastic bag. (Id. ¶ 2.) The Durango Jail was experiencing
10    problems with inmates making “hooch,” jail-made alcohol, as there were gallons of hooch
11    found inside the Durango Jail by the MCSO Special Response Team during searches
12    conducted that day. (Id. ¶ 3.)
13           Plaintiff was sitting at a table with another inmate named Pablo, who spoke both
14    English and Spanish. (Doc. 91 at 7 ¶ 2.) Gonzalez asserts that he approached Plaintiff and
15    told him that he was not permitted to squeeze oranges because that is the process to make
16    hooch, and was a violation of the jail’s rules and regulations. (Doc. 84 ¶ 4, 7.) Plaintiff
17    asserts that Gonzalez did not tell him that oranges were used to make hooch, but that he
18    told Pablo in English that they could not make juice and directed Plaintiff to give him the
19    juice through Pablo. (Doc. 91 at 7 ¶¶ 4, 12.) Gonzalez asserts that Plaintiff refused to stop
20    squeezing the oranges and refused to give the bag to Gonzalez. (Doc. 84 ¶ 8.) Plaintiff
21    asserts that he told Gonzalez they were making orange juice to have with their burritos.
22    (Doc. 91 at 7 ¶ 6.) Plaintiff began to drink the juice he had squeezed. (Doc. 84 ¶ 9.)
23           Gonzalez asserts that because Plaintiff refused to obey Gonzalez’s order, Gonzalez
24    tried to retrieve the bag from Plaintiff, but Plaintiff refused to comply with Gonzalez’s
25    order and resisted Gonzalez’s attempt to handcuff Plaintiff. (Id. ¶¶ 10-14.) Plaintiff asserts
26    that after Gonzalez asked for the juice, he had “Pablo”2 tell the officer that Plaintiff had
27
28           2
             Throughout his Statement of Facts, Plaintiff refers to this inmate as Pablo or Pedro;
      the Court has used Pablo throughout the Order for consistency. (See generally Doc. 91.)

                                                  -3-
     Case 2:16-cv-01175-SPL-DMF Document 101 Filed 11/28/18 Page 4 of 7




 1    just returned from court, was hungry, and was going to drink the juice, but he did not pull
 2    away from Gonzalez or resist Gonzalez’s attempts to put him in handcuffs. (Doc. 91 at 2
 3    ¶¶ 13, 14-16.) Gonzalez asserts that he gave Plaintiff a direct order to turn around, but
 4    Plaintiff did not comply. (Doc. 84 ¶ 16.) Gonzalez asserts that this was the sixth direct
 5    order Plaintiff refused to comply with, and when Plaintiff refused, Gonzalez grabbed
 6    Plaintiff’s arm. (Id. ¶¶ 16, 18.) Plaintiff asserts that Gonzalez did not issue any orders,
 7    other than the first request for the juice, and he did not resist Gonzalez’s efforts to place
 8    him in handcuffs. (Doc. 91 at 2 ¶ 14.)
 9           Officer Quintero, who was on the scene, states that he heard Gonzalez tell Plaintiff
10    to stop resisting, but Plaintiff continued to resist by pulling away and refusing to give his
11    hands to be handcuffed. (Doc. 84 ¶ 17.) Plaintiff denies that he was resisting. (Doc. 91 at
12    2 ¶ 14.) Gonzalez asserts that as he attempted to secure Plaintiff, Plaintiff tried to knee
13    him in the stomach and told Gonzalez, “I will [expletive] you up.” (Doc. 84 ¶¶ 20, 22.)
14    Plaintiff asserts that he did not knee any of the officers, or attempt to knee them. (Doc. 91
15    at 3 ¶ 20.) Plaintiff then grabbed Gonzalez’s right arm. (Doc. 84 ¶ 23.) The tower officer
16    saw what was happening and called for officer assistance; several officers responded,
17    including Defendant Officer Cooning, a member of the MCSO Special Response Team,
18    who was in the jail that day doing searches. (Id. ¶¶ 25-26, 29.) Quintero asserts that other
19    officers were attempting to restrain Plaintiff, but he continued to resist and pull away from
20    them, and Quintero tried to bring Plaintiff’s left arm behind his back, but Plaintiff was
21    resisting. (Id. ¶¶ 27-28.) Plaintiff asserts that he never resisted. (Doc. 91 at 3 ¶¶ 27-28.)
22           In response to the call for assistance, Defendant Cooning ran into the jail, saw
23    Plaintiff, who was about 150-200 feet away, resisting an officer on his left arm, resisting
24    an officer on his right arm, and physically pulling away from two officers trying to gain
25    control of him; Defendant Cooning then ran toward them in full sprint. (Doc. 84 ¶¶ 30-
26    38.) Defendant Cooning was wearing full tactical gear, including a duty belt, ballistic vest,
27    flashlight, handcuffs, a notepad, a gas mask, pants, boots, a long-sleeve shirt, pepper spray,
28    a pouch with gloves, and a taser. (Id. ¶ 39.) Defendant Cooning asserts that as he was



                                                  -4-
     Case 2:16-cv-01175-SPL-DMF Document 101 Filed 11/28/18 Page 5 of 7




 1    running, he collided with Plaintiff as Plaintiff and the other officers, who were struggling,
 2    all fell to the ground. (Id. ¶¶ 43, 50.) Defendant Cooning believes that his knee struck
 3    Plaintiff as they fell, but does not know where they collided; Cooning denies that he threw
 4    a knee strike at Plaintiff or tried to kick him. (Id. ¶¶ 43-49.) Plaintiff asserts that he was
 5    already under control and on the floor at the time Defendant Cooning ran and intentionally
 6    performed a knee strike to Plaintiff’s nose. (Doc. 91 at 3 ¶¶ 42, 44, 9 ¶ 27.) Quintero and
 7    Officer Parisot, who was also present, believe the collision was an accident. (Doc. 84 ¶¶
 8    51-52.) Cooning also collided with Quintero and struck him in the head above his eyebrow.
 9    (Id. ¶¶ 55-56.)
10           In his initial report of the incident, Officer Aviles reported that “SRT Officer
11    Cooning [used] a knee strike to inmate’s nose.” (Doc. 91 at 10 ¶ 33.) In his deposition,
12    Officer Gonzalez described Cooning as performing a knee strike. (Id. at 11 ¶ 34.) In his
13    initial report after the incident, Cooning did not state that he collided with Plaintiff or
14    performed a knee strike. (Id. at 11 ¶ 35.)
15           After Plaintiff was on the ground, the officers put him in handcuffs and secured his
16    legs and arms. (Id. ¶ 53-54.) Plaintiff’s nose was bleeding, and he was transported to the
17    Maricopa Medical Center, where he was diagnosed with a broken nose. (Id. ¶¶ 57, 63.) It
18    was recommended later that Plaintiff have an open reduction and septoplasty, a surgical
19    repair of his broken nose, but the surgery has not yet been done. (Id. ¶¶ 64, 70.)
20    IV.    Discussion
21           A.     Arguments
22           Defendant Cooning argues that the collision with Plaintiff was an accident caused
23    by Cooning running to help a fellow officer, and was not excessive force. (Doc. 83 at 8.)
24    Cooning further argues that Plaintiff’s “self-serving” testimony to the contrary must be
25    disregarded. (Id.) In Response, Plaintiff argues that there are disputed issues of material
26    fact precluding summary judgment in Cooning’s favor, namely whether Cooning
27    intentionally performed a knee strike to Plaintiff’s face, as well as whether Plaintiff was
28    resisting at the time Cooning performed the knee strike. (Doc. 90 at 1-2.) Plaintiff argues



                                                   -5-
     Case 2:16-cv-01175-SPL-DMF Document 101 Filed 11/28/18 Page 6 of 7




 1    that his testimony is not self-serving and should not be disregarded, and that his testimony
 2    is supported by Officer Gonzalez’s deposition testimony and Officer Aviles’s account in
 3    the Incident Report stating that Cooning performed a knee strike to Plaintiff’s nose. (Id. at
 4    4-5.) Plaintiff asserts that the video of the incident supports his assertion that Cooning was
 5    attempting to perform a knee strike and was not simply unable to stop his forward
 6    momentum. (Id.)
 7           B.     Legal Standard
 8           The Fourteenth Amendment’s Due Process Clause, and not the Eighth Amendment,
 9    applies to the use of excessive force against pretrial detainees. Kingsley v. Hendrickson,
10    ___ U.S.___, 135 S. Ct. 2466, 2473 (2015). In this context, force is considered excessive
11    if the officers’ use of force was “objectively unreasonable” in light of the facts and
12    circumstances confronting them, without regard to their mental state. Kingsley, 135 S. Ct.
13    at 2472-73.
14           C.     Analysis
15           Defendant’s entire argument is premised on his version of the incident in question.
16    He insists the Court must disregard Plaintiff’s “self-serving” testimony. Generally, “[t]hat
17    an affidavit is self-serving bears on its credibility, not on its cognizability for purposes of
18    establishing a genuine issue of material fact.” United States v. Shumway, 199 F.3d 1093,
19    1104 (9th Cir. 1999). Here, Plaintiff’s testimony that he was on the ground, not resisting,
20    and Cooning intentionally performed a knee strike to his face is admissible evidence. See
21    Fed. R. Civ. P. 56(c)(4). While there are certain circumstances where testimony may be
22    so self-serving that the testimony cannot defeat summary judgment, such circumstances
23    are not present here. See Nilsson v. City of Mesa, 503 F.3d 947, 952 n.2 (9th Cir. 2007)
24    (“a conclusory, self-serving affidavit, lacking detailed facts and any supporting evidence,
25    is insufficient to create a genuine issue of material fact.”).
26           Here, Plaintiff provides detailed facts regarding the alleged incident. That his
27    testimony is also self-serving is to be expected since it is offered in support of his claims.
28    See Shumway, 199 F.3d at 1104 (Defendant’s “affidavit was of course ‘self-serving,’ . . .



                                                   -6-
     Case 2:16-cv-01175-SPL-DMF Document 101 Filed 11/28/18 Page 7 of 7




 1    [a]nd properly so, because otherwise there would be no point in submitting it.”); S.E.C. v.
 2    Phan, 500 F.3d 895, 909 (9th Cir. 2007) (same).
 3           Viewed in the light most favorable to Plaintiff and taking Plaintiff’s facts as true, a
 4    jury could conclude that Cooning intentionally delivering a knee strike to Plaintiff’s face
 5    while Plaintiff was restrained by other officers and not resisting was “objectively
 6    unreasonable” in light of the facts and circumstances confronting him.3 Accordingly, there
 7    are disputed issues of material fact precluding summary judgment, and summary judgment
 8    will be denied.
 9    IT IS ORDERED:
10           (1)    The reference to the Magistrate Judge is withdrawn as to Defendants’ Motion
11    for Summary Judgment (Doc. 83).
12           (2)    Defendant’s Motion for Summary Judgment (Doc. 83) is denied.
13           (3)    This case is referred by random lot to United States Magistrate Judge Bridget
14    S. Bade for the purpose of conducting a settlement conference.
15           (4)    Defense Counsel shall arrange for the relevant parties to jointly call the
16    chambers of the Honorable Bridget S. Bade at (602) 322-7680 within fourteen (14) days
17    to schedule a date for the settlement conference.
18           Dated this 28th day of November, 2018.
19
20
21
                                                          Honorable Steven P. Logan
22                                                        United States District Judge

23
24
25
26
27
28           3
               The Court has reviewed the videos provided by the Parties, but cannot resolve the
      credibility dispute at issue based on the content of the videos.

                                                  -7-
